In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 15‐2508

DATQUNN SAWYER,
                                                Petitioner‐Appellant,

                                  v.


UNITED STATES OF AMERICA,
                                                Respondent‐Appellee.


         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
            No. 14 C 7665 — Charles P. Kocoras, Judge. 



  ARGUED SEPTEMBER 6, 2017 — DECIDED OCTOBER 20, 2017


   Before BAUER, EASTERBROOK, and HAMILTON, Circuit Judges.
    BAUER, Circuit Judge. On November 21,  2011,  a  jury  con‐
victed Datqunn Sawyer of multiple counts of sex trafficking,
conspiracy  to  commit  sex  trafficking,  and  attempted  sex
trafficking, in violation of 18 U.S.C. §§ 1591(a) and 1594(c). The
district court sentenced Sawyer to 50 years in prison.
2                                                     No. 15‐2508

    On September 30, 2014, after his convictions were upheld
on appeal, Sawyer filed a timely petition for a writ of habeas
corpus under 28 U.S.C. § 2255, setting forth eight individual
claims  for  relief.  Only  one  of  those—a  claim  of  ineffective
assistance of trial counsel—is relevant to this appeal.
    In Count II of his petition, Sawyer stated that “the Govern‐
ment offered the Petitioner a plea offer, which included a term
of imprisonment of 15 years in exchange for a plea of guilty.”
According to Sawyer, his trial counsel told him of the offer, but
advised him to reject it because “the Government’s case against
him was weak and [because] the Petitioner was better served
by proceeding to trial.” After conferring with his mother and
grandmother, he relied on counsel’s advice and proceeded to
trial. Sawyer attached to his petition affidavits from both his
mother and grandmother, in which they attest to discussing
the plea offer with Sawyer. 
    In  its  response,  the  government  argued  that  Sawyer’s
petition failed to provide sufficient evidence that the govern‐
ment ever made him a plea offer. The government also argued
that Sawyer had not sufficiently pleaded the required elements
of a claim of ineffective assistance.
    On May 6, 2015, the district court denied Sawyer’s petition
without holding an evidentiary hearing. It noted that Sawyer
did not attach a proposed plea agreement or an affidavit from
trial counsel regarding any such agreement. The court found
that  Sawyer’s  “unsubstantiated  claims”  did  not  “rise  to  the
level of evidence needed to receive habeas relief or an eviden‐
tiary hearing.” Sawyer timely appealed.
No. 15‐2508                                                        3

                          DISCUSSION
    Sawyer’s sole argument on appeal is that the district court
erred by failing to hold an evidentiary hearing on his claim that
he received ineffective assistance of counsel regarding the plea‐
bargaining  process.  We  review  a  district  court’s  decision  to
rule on a § 2255 petition without an evidentiary hearing for an
abuse of discretion. Boulb v. United States, 818 F.3d 334, 339 (7th
Cir. 2016) (citation omitted).
    A prisoner in federal custody may seek his release through
a § 2255 petition by arguing that his “sentence was imposed in
violation  of  the  Constitution  or  the  laws  of  the  United
States … .” 28 U.S.C. § 2255(a). The district court in which the
petition  is  filed  is  required  to  hold  an  evidentiary  hearing
“[u]nless  the  motion  and  the  files  and  records  of  the  case
conclusively show that the prisoner is entitled to no relief … .”
Id. § 2255(b).
    Under  the  Sixth  Amendment,  criminal  defendants  are
entitled to the effective assistance of competent counsel during
the plea‐bargaining process. Lafler v. Cooper, 566 U.S. 156, 162
(2012). The two‐part test set forth in Strickland v. Washington,
466 U.S. 668  (1984),  applies to  claims that  counsel provided
ineffective assistance by advising a defendant to reject a plea
offer. Lafler, 566 U.S. at 162–63. Under that test, a defendant
must show first, that his counsel’s performance fell below an
objective  standard  of  reasonableness;  and  second,  that  “the
outcome of the plea process would have been different with
competent advice.” Id. at 163. In the specific context presented
here, the second prong of the test requires Sawyer to show that
“there  is  a  reasonable  probability  that  the  plea  offer  would
4                                                     No. 15‐2508

have  been  presented  to  the  court,  the  court  would  have
accepted it, and that the conviction or sentence or both would
have been less severe than the judgment imposed.” Foster v.
United States, 735 F.3d 561, 566 (7th Cir. 2013) (citing Lafler, 566
U.S. at 163–64).
    With that framework in mind, we find that the district court
abused its discretion in determining that the record before it
conclusively showed that Sawyer was not entitled to relief, and
therefore,  that  no  evidentiary  hearing  was  required.  The
government’s main argument against that conclusion is that
Sawyer’s petition did not provide sufficient evidence that the
government ever made a plea offer. As support, it cites to cases
in which we have held that a petitioner must provide some‐
thing  more  than  his  own  conclusory  allegation  that  the
government made an offer. See Martin v. United States, 789 F.3d
703 (7th Cir. 2015); Gallo‐Vasquez v. United States, 402 F.3d 793
(7th Cir. 2005).
    It is important to clarify that the petitioners’ allegations in
Martin and Gallo‐Vasquez were problematic primarily because
of their conclusory nature, rather than the fact that they came
from the petitioners as interested parties. We take this opportu‐
nity, then, to emphasize that district courts may not discount
a  petitioner’s declarations simply because they may be self‐
serving. See Hill v. Tangherlini, 724 F.3d 965, 967 (7th Cir. 2013);
Payne v. Pauley, 337 F.3d 767, 772 (7th Cir. 2003). To the extent
the district court did so here, that was error.
    Additionally,  unlike  the  petitioners  in  Martin  and  Gallo‐
Vasquez, Sawyer provided the court with more than his own
allegations on this point. His petition included affidavits from
No. 15‐2508                                                             5

his  mother  and  grandmother,  both  of  which  attested  to
discussions  with  Sawyer  regarding  a  plea  offer.  Sawyer’s
mother stated in her affidavit that Sawyer’s attorney told her
the  government  offered  a  15‐year  plea  deal,  but  he  advised
Sawyer  to  reject  it.  Sawyer’s  grandmother  stated  in  her
affidavit that she “was informed that the prosecution made a
plea offer of 15 years.”
   The government contends that the affidavits are unreliable
due  to  factual  inconsistences  between,  and  at  times  within,
their accounts. Regardless of the extent to which the affidavits
may be inconsistent as to the timing of an offer and when it
was communicated to Sawyer, they certainly do not conclu‐
sively show that the government never made an offer. Instead,
they present precisely the types of factual issues the district
court must resolve through an evidentiary hearing. 
    It is also important to note that, in both its brief and at oral
argument, the government could not state unequivocally that
no  offer  was  made.  It  could  only  state  that  it  never  made  a
“formal  offer.”  In  our  view,  that  equivocation  confirms  the
need for a hearing to determine the precise factual details of
any plea bargaining that occurred.
    If he is able to prove on remand that the government did
offer  a  plea  deal,  Sawyer  still  will  have  to  establish  that  his
attorney’s advice was objectively unreasonable and that, with
competent advice, he would have accepted the plea deal. See
Lafler,  566  U.S.  at  162–63.  At  this  point  in  the  proceedings,
however,  Sawyer  has  sufficiently  alleged  both  of  those  re‐
quired elements. 
6                                                     No. 15‐2508

    His petition stated that his attorney advised him to reject
the government’s 15‐year plea offer because he would be better
served  by  proceeding  to  trial.  That  allegation  stood  uncon‐
tested on the record below and, if true, could support a finding
that  counsel’s  performance  was  objectively  unreasonable,
particularly  given  the  ensuing  guilty  verdict  and  50‐year
sentence. The details and veracity of those allegations, though,
should  be  determined  through  an  evidentiary  hearing.  It  is
certainly  possible  that  Sawyer’s  counsel  had  valid  strategic
reasons behind the advice she provided. However, the record,
as it stands now, does not contain sufficient information (e.g.,
testimony  or  an  affidavit  from  Sawyer’s  counsel)  for  the
district court to make that determination.
    As  to  the  prejudice  prong,  Sawyer’s  allegations  and
supporting affidavits are also sufficient to warrant a hearing.
His  own  affidavit  stated  clearly  that,  absent  his  attorney’s
advice,  he  would  have  accepted  a  15‐year  plea  deal.  His
grandmother  stated  that,  although  he  maintained  his  inno‐
cence, Sawyer told her he was willing to accept a 15‐year offer.
His mother stated that, based on discussions with Sawyer, she
believed he would have accepted an offer for a sentence of less
than 20 years. Finally, aside from the fact that Sawyer main‐
tained his innocence throughout the proceedings, the govern‐
ment did not offer any other evidence to suggest, much less
conclusively establish, that Sawyer would not have accepted
such  an  offer.  Sawyer’s  belief  in  his  innocence  does  not
conclusively  demonstrate  that  he  would  have  rejected  a  15‐
year offer when advised properly on the prospect of receiving
a much greater sentence.
No. 15‐2508                                                7

                      CONCLUSION
    For the foregoing reasons, the judgment as to Count II of
Sawyer’s petition is VACATED and the case is REMANDED
for proceedings consistent with this opinion.